[Cite as State v. Lucas, 2013-Ohio-544.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO,                                  :     OPINION

                 Plaintiff-Appellant,           :
                                                      CASE NO. 2012-P-0070
        - vs -                                  :

BRIAN K. LUCAS, JR.,                            :

                 Defendant-Appellee.            :


Criminal Appeal from the Portage County Municipal Court, Ravenna Division, Case No.
R 2012 TRC 3029.

Judgment: Reversed and remanded.


Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellant).

Dennis Day Lager, Portage County Public Defender, and John P. Laczko, Assistant
Public Defender, 209 South Chestnut Street, Suite 400, Ravenna, OH 44266 (For
Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     The state of Ohio appeals from a judgment of the Portage County

Municipal Court, Ravenna Division, which granted appellee, Brian K. Lucas, Jr.’s,

motion to suppress the results of his Intoxilyzer 8000 test results. This court’s recent

precedents on this issue have established that, while the Intoxilyzer machine is

presumed reliable, a defendant may raise specific issues related to the machine’s

reliability.     The burden is on the defendant to produce evidence to rebut the
presumption and establish that the machine used in the test was unreliable. Based on

these principles, we reverse the trial court’s judgment granting the motion to suppress

and remand the matter for further proceedings consistent with this opinion.

       {¶2}   On March 10, 2012, a police officer stopped appellee’s vehicle for driving

a vehicle with no illuminated rear plate and no visible or displayed front plate on State

Route 43. The officer noticed a strong odor of alcohol and observed appellee’s eyes

were red and glassy. After appellee failed the field sobriety tests, the officer arrested

him for driving under the influence. A breath test was administered at the police station,

which showed appellee’s blood alcohol concentration was 0.087. He was cited for

operating his    vehicle under the influence of          alcohol, in violation of       R.C.

4511.19(A)(1)(d).

       {¶3}   Appellee pled not guilty to these charges and filed a motion to suppress

the results of his breath test. After a hearing, the trial court granted the motion to

suppress, ruling that the breath test results would not be admissible during the trial.

The trial court held that the state was required to present evidence to establish the

scientific reliability of the Intoxilyzer 8000 as a threshold matter for the admissibility of

the machine’s test results.

       {¶4}   The state timely appealed from the trial court’s judgment, presenting the

following issue for our review:

       {¶5}   “The Portage County Municipal Court erred in permitting a general attack

on the scientific reliability of the Intoxilyzer 8000 contrary to Ohio statutes and well-

established case law.”




                                             2
       {¶6}    We review a trial court’s legal determinations at a suppression hearing de

novo. State v. Djisheff, 11th Dist. No. 2005-T-0001, 2006-Ohio-6201, ¶19.

       {¶7}    The issue raised in this appeal is identical to the issue raised in State v.

Rouse, 11th Dist. No. 2012-P-0030, 2012-Ohio-5584; State v. Carter, 11th Dist. No.

2012-P-0027, 2012-Ohio-5583; and State v. Johnson, 11th Dist. No. 2012-P-0008,

2013-Ohio-440.

       {¶8}    In these decisions, we recognized the Ohio General Assembly has given

the Director of Health the authority to determine techniques for chemically analyzing a

person’s breath in order to ascertain the amount of alcohol contained in the person’s

breath. R.C. 3701.143. R.C. 4511.19(D)(1) requires breath samples be analyzed for

alcohol content “in accordance with methods approved by the director pursuant to R.C.

3701.143.” The director has approved the Intoxilyzer 8000 as an evidential breath

testing instrument. OAC 3701-53-02(A)(3).

       {¶9}    In these decisions, we followed State v. Vega, 12 Ohio St.3d 185 (1984).

The issue before the Vega Court was whether the defendant may use expert testimony

to attack the general reliability of intoxilyzers in light of R.C. 4511.19 which provided for

the admission of the test results if the tests are analyzed according to methods

approved by the director. The Vega Court held that “an accused is not denied his

constitutional right to present a defense nor is the state relieved of its burden of proving

guilt beyond a reasonable doubt where a trial judge does not permit expert testimony to

attack the reliability of intoxilyzers in general.” Id. at 186.




                                                3
       {¶10} Applying Vega, we held that while a general attack on the reliability of the

Intoxilyzer is prohibited, the statutory presumption of reliability is nonetheless rebuttable.

See Johnson at ¶32; Rouse at ¶36.

       {¶11} A defendant is therefore entitled to challenge the specific breath

              test results based on specific alleged deficiencies in the testing

              equipment; the burden, however, is on the defendant to come

              forward with evidence sufficient to overcome the presumption

              afforded to the Director of the Ohio Department of Health as

              determined by the Ohio Supreme Court in Vega. Rouse at ¶39. In

              light of the evidence produced at the hearing, the trial court may

              then determine whether to admit the breath test device. Johnson at

              ¶32.

       {¶12} In Johnson, we expressed the reservations that neither R.C. 3701.143 nor

the administrative code sets forth an objective standard enabling a defendant or the

courts to understand the criteria used by the director, if any, in approving the selected

breath test instruments. Id. at ¶26. However, we recognize we are bound by Vega,

which appears to have judicially determined that the director’s placement of the breath

testing instrument on the approved list creates a presumption of its general reliability.

Id. at ¶27. The trial judge’s gate-keeper function in the admission of evidence remains,

pursuant to Daubert v. Dow Merrell, 506 U.S. 738 (1983). However, the judge must still

be satisfied that the test result is scientifically reliable when a defendant comes forward

with evidence challenging the reliability of his test results based on specific alleged

defects in the testing equipment. See Rouse, supra, passim.




                                              4
       {¶13} The state’s assignment of error is with merit.

       {¶14} For the foregoing reasons, the judgment of the Portage County Municipal

Court, Ravenna Division, is reversed, and the matter is remanded for proceedings

consistent with this opinion.



CYNTHIA WESTCOTT RICE, J., concurs,

THOMAS R. WRIGHT, J., dissents with Dissenting Opinion.


                                 ____________________


THOMAS R. WRIGHT, J., dissents with Dissenting Opinion.

       {¶15} R.C. 4511.19(D)(1)(b) does not mandate admissibility of breath test

results derived from the Intoxilyzer 8000.       Rather, that statute which, by its plain

language controls the issue in this case, vests the trial court with discretion regarding

admissibility despite approval from the director. I, therefore, respectfully dissent.

       {¶16} R.C. 3701.143 empowers the director to approve breath testing devices,

and R.C. 4511.19(D)(1)(b) grants trial courts the discretion to admit the results from

approved devices without further proof of reliability when circumstances warrant.

Although some claim the contrary, nobody is correct all the time. In recognizing human

fallibility, the legislature had the wisdom to vest within the trial court the discretion per

R.C. 4511.19(D)(1)(b) to conduct further inquiry when there is an issue as to the

reliability of an approved breath testing device before admitting the results.

       {¶17} R.C. 4511.19(D)(1)(b) states that “[i]n any criminal prosecution or juvenile

court proceeding for a violation of division (A) or (B) of this section or for an equivalent




                                             5
offense that is vehicle-related, the court may admit evidence on the concentration of

alcohol, drugs of abuse, controlled substances, metabolites of a controlled substance,

or a combination of them in the defendant’s whole blood, blood serum or plasma,

breath, urine, or other bodily substance at the time of the alleged violation as shown by

chemical analysis of the substance withdrawn within three hours of the time of the

alleged violation[,]” and “[t]he bodily substance withdrawn under division (D)(1)(b) of this

section shall be analyzed in accordance with methods approved by the director of

health by an individual possessing a valid permit issued by the director pursuant to

section 3701.143 of the Revised Code.” (Emphasis added.)

       {¶18} The statute does not use the word “shall,” which would mandate

admission regardless of the circumstances. Rather, the statute uses the word “may.”

For purposes of statutory construction, “use of the word ‘may’ is generally construed to

make the provision in which it is contained optional, permissive, or discretionary * * *.”

Dorrian v. Scioto Conservancy Dist., 27 Ohio St.2d 102, 107 (1971); State v. Suchevits,

138 Ohio App.3d 99, 102 (11th Dist. 1999).

       {¶19} In this case, the trial court exercised its discretion not to admit the breath

test absent proof from the state that the Intoxilyzer 8000 is generally reliable, a decision

consistent with the discretion it possesses under R.C. 4511.19(D)(1)(b). As reliability

presents a threshold admissibility issue, reliability, as opposed to the weight to be

afforded any admitted evidence, is one for the trial court. Knott v Revolution Software

Inc., 181 Ohio App.3d 519, 2009-Ohio-1191, ¶45 (5th Dist.); State v. Riley, 6th Dist. No.

WD-03-076, 2007-Ohio-879, ¶27 (expert testimony must be deemed reliable before it is

deemed admissible); Saad v. Shimano American Corp., 2000 U.S. Dist. LEXIS 10974,




                                             6
*7 (N.D. Ill. 2000)(The Supreme Court has made it clear that the courts must allow into

evidence only expert testimony that meets certain threshold standards of reliability and

usefulness).

       {¶20} Moreover, the determination of evidential reliability necessarily implicates

the defendant’s substantive due process rights.

       {¶21} “Substantive due process, [although an] ephemeral concept, protects

specific fundamental rights of individual freedom and liberty from deprivation at the

hands of arbitrary and capricious government action. The fundamental rights protected

by substantive due process arise from the Constitution itself and have been defined as

those rights which are ‘implicit in the concept of ordered liberty.’ (* * *) While this is

admittedly a somewhat vague definition, it is generally held that an interest in liberty or

property must be impaired before the protections of substantive due process become

available.” State v. Small, 162 Ohio App.3d 375, 2005-Ohio-3813, ¶11 (10th Dist.),

quoting Gutzwiller v. Fenik, 860 F. 2d. 1317, 1328 (6th Cir. 1989).

       {¶22} However vague the conceptual parameters of one’s substantive due

process guarantees may be, the following principle is clear; “[substantive] * * * due

process is violated by the introduction of seemingly conclusive, but actually unreliable

evidence.” Barefoot v. Estelle, 463 U.S. 880, 931, fn. 10 (1983).

       {¶23} The trial court was aware that other courts had deemed the Intoxilyzer

8000 unreliable even though it was approved. Against the backdrop, the court ordered

the state to establish the general reliability of the Intoxilyzer 8000 before admitting the

results. Given the constitutional gravity of admitting unreliable results, however, and its

statutory authority to act as gatekeeper regarding breath test results, the lower court’s




                                            7
decision to require the state to produce evidence of the machines reliability was an

eminently reasonable and sound legal decision. “[A]n abuse of discretion is the trial

court’s ‘failure to exercise sound, reasonable, and legal decision-making.’” State v.

Beechler, 2d Dist. No. 09-CA-54, 2010-Ohio-1900, ¶62, quoting Black’s Law Dictionary

(8 Ed.Rev.2004) 11.

       {¶24} Rather than present evidence of the general reliability of the Intoxilyzer

8000, the state took the position that the trial court could not require it to do so pursuant

to Vega and its progeny. Vega, 12 Ohio St.3d 185 (1984). I do not read Vega as

holding that under no circumstances can a trial court exercise its discretion to require

evidence of general reliability of an approved breath testing device as a condition to

admissibility.

       {¶25} In Vega, the court held “* * * an accused is not denied his constitutional

right to present a defense nor is the state relieved of its burden of proving guilt beyond a

reasonable doubt where a trial judge does not permit expert testimony to attack the

reliability of intoxilyzers in general.” (Emphasis added.) Id. at 186.

       {¶26} Threshold admissibility was not at issue in Vega. That is, the defendant

made no challenge to the trial court’s admission of his breath test result. Instead, after

the state presented its case and rested, the defendant attempted to present a

“reliability” defense by attacking intoxilyzers in general. See also State v. Vega, 5th

Dist. No. CA-1766, 1993 Ohio App. LEXIS 14350, *16 (Nov. 22, 1983)(Hoffman, J.,

dissenting). Unlike Vega, 12 Ohio St.3d 185, threshold admissibility is the issue in the

case before us.     Moreover, unlike Vega, our case is not about the reliability of

intoxilyzers in general. Our case is limited to whether the Intoxilyzer 8000 is reliable. In




                                             8
short, the circumstances at issue in Vega were fundamentally distinguishable from

those in our case.

       {¶27} Additionally, the rule in Vega does not contemplate a situation where, as

here, an approved device’s general reliability has been assessed by other courts for

both use in and out of this state and the device’s reliability has been found suspect.

See State v. Johnson, Portage County Municipal Court, January 6, 2012.               Vega

expressly states that its holding does not involve a situation where there was an

assertion that there was an abuse of discretion by the director in approving the breath

testing device at issue. Vega at 187, fn. 2. Obviously, in our case if the Intoxilyzer 8000

is unreliable, approval would amount to an abuse of discretion and admission of the test

results a violation of substantive due process.

       {¶28} Breath tests are “‘* * * generally recognized as being reasonably reliable

on the issue of intoxication when conducted with proper equipment and by competent

operators.’” (Emphasis added.) Vega at 186, quoting Westerville v. Cunningham, 15

Ohio St.2d 121, 128(1968). Thus, the central issue as presented in the case before us,

does the Intoxilyzer 8000 qualify as “proper equipment”? The answer is “yes” if it is

generally reliable and “no” if it is not. This is a query, however, that, under Ohio law, a

trial court is entitled to resolve pursuant to R.C. 4511.19(D)(1)(b).

       {¶29} In this case, the trial court exercised its discretion to safeguard the

defendant’s right to substantive due process by merely requiring the state to show the

Intoxilyzer 8000 is generally reliable. Under the circumstances, this decision was sound

and reasonable. This is particularly true in light of the fact that a trial court is vested

with broad discretion in the admission or exclusion of evidence and in recognition that it




                                              9
has inherent power to exclude or strike evidence on its own motion. Caroll v Caroll, 7th

Dist. No. 89-C-1, 1990 Ohio App. LEXIS 1339, *8 (April 5, 1990); Neil v. Hamilton

County, 87 Ohio App.3d 670; Oakbrook Realty Corp. v. Blout, 48 Ohio App.3d 69, 70

(10th Dist. 1988).

       {¶30} Given the foregoing point, there is no reason to remand this case to the

trial court based upon perceived inadequacies in the motion to suppress. The trial court

made it abundantly clear that it would not admit the test results absent proof of reliability

of the Intoxilyzer 8000. Requiring the proponent to establish the reliability of scientific

evidence is something that a trial court may require as previously discussed. The state

was well aware of what the trial court required when it ordered it to produce evidence of

the Intoxilyzer 8000’s reliability, independent and irrespective of the contents of the

motion to suppress. Accordingly, there is no procedural due process violation of the

state’s right to notice and an opportunity to be heard.        The trial court’s order was

unambiguous and an exercise of the sound discretion as the gatekeeper of breath test

result admissibility.

       {¶31} When an appellate court is reviewing a pure issue of law, “the mere fact

that the reviewing court would decide the issue differently is enough to find error (of

course, not all errors are reversible. Some are harmless; others are not preserved for

appellate review). By contrast, where the issue on review has been confined to the

discretion of the trial court, the mere fact that the reviewing court would have reached a

different result is not enough, without more, to find error.” Sertz v. Sertz, 11th Dist. No.

2011-L-063, quoting Beechler, 2010-Ohio-1900 at ¶67.




                                             10
       {¶32} This appeal is centered around a discretionary decision made by the trial

court. As I find the court’s decision not only reasonable, but constitutionally astute, I

would affirm the trial court’s exclusion of the breath test in light of the state’s refusal to

present evidence on the issue.




                                             11